

117 HRES 51 IH: Expressing deep gratitude on behalf of the people of the United States to the journalists and news staff who risked threats of injury and death to chronicle the horrendous details of the insurrection on January 6, 2021.
U.S. House of Representatives
2021-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 51IN THE HOUSE OF REPRESENTATIVESJanuary 19, 2021Mrs. Bustos (for herself, Mrs. Watson Coleman, Mr. Blumenauer, Mr. Lowenthal, Ms. Meng, Ms. Speier, Ms. Wasserman Schultz, Ms. Jackson Lee, Mr. Payne, Mr. Perlmutter, Ms. Kaptur, Ms. Roybal-Allard, Ms. Scanlon, Ms. Norton, Ms. Schakowsky, Mr. Rush, Ms. Wild, Ms. Newman, Mrs. Napolitano, Mr. Welch, Mr. Takano, Mr. Carson, Mr. Pallone, Mr. McGovern, Mr. Foster, Ms. Barragán, Ms. DeLauro, Mr. Schneider, Mr. Lieu, Mr. Sires, Mr. Nadler, Mr. Lynch, Mr. Larson of Connecticut, Mr. Hastings, Mrs. Dingell, Mr. McNerney, Mr. Torres of New York, Mr. Kilmer, Ms. Adams, Mr. Pocan, Ms. Underwood, Ms. Kelly of Illinois, and Ms. Brownley) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing deep gratitude on behalf of the people of the United States to the journalists and news staff who risked threats of injury and death to chronicle the horrendous details of the insurrection on January 6, 2021.Whereas, on January 6, 2021, at the urging of President Donald J. Trump, insurrectionists gathered to besiege the United States Capitol in a violent attempt to overturn the 2020 electoral college results;Whereas, on that day, President Trump addressed the insurrectionists and continued his previous attacks on the media, calling journalists the biggest problem we have;Whereas President Trump then falsely claimed that the 2020 Presidential election was stolen by the fake news media;Whereas President Trump then labeled the media the enemy of the people and again referred to it as the biggest problem we have in this country;Whereas the insurrectionists then surrounded, threatened, and struck journalists, destroying equipment and forcing personnel to flee for fear of their safety;Whereas insurrectionists continued to target journalists throughout their invasion of the Capitol, vandalizing one door with their intent to Murder the media; andWhereas despite the overwhelming threats to their lives, journalists bravely continued to report on the bloody January 6th insurrection while also protecting and caring for victims caught in the attack: Now, therefore, be itThat the House of Representatives—(1)declares its deep gratitude on behalf of the people of the United States to the journalists and news staff who risked threats of injury and death to chronicle the horrendous details of the insurrection;(2)encourages congressional support for the mental and physical well-being of the journalists and news staff affected by the insurrection;(3)condemns the harassment and violent attacks on the media during the insurrection; and(4)honors the January 6th contributions of the journalists and news staff as the newest chapter of our Nation’s ongoing struggle to protect free speech under the First Amendment.